Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US Patent No. 10,686,022 to Lee et al. (previously cited, hereinafter, Patent ‘022) in view of Tanada et al. (US 2012/0223342; previously cited, hereinafter, Tanada).
Regarding claim 1 of the instant application, claim 1 of the Patent ‘022 recites the following limitations: an organic light emitting diode display comprising: 
a first substrate on which an organic light emitting diode is disposed; and 
a second substrate on which a power line supplied with a power voltage is disposed, the second substrate facing the first substrate, 
wherein the first substrate includes: 
an auxiliary electrode; 
a bank having an opening exposing at least a portion of the auxiliary electrode; 
a barrier disposed on the exposed auxiliary electrode; 

a cathode included in the organic light emitting diode and divided by the barrier, one end of the cathode directly contacting the auxiliary electrode; 
a contact electrode disposed on the cathode and divided by the barrier, one end of the contact electrode directly contacting the auxiliary electrode; and a protective layer interposed between the cathode and the contact electrode, wherein the contact electrode and the power line directly contact each other.
Thus, claim 1 of the Patent ‘022 discloses all the limitations of claim 1 of the instant application with the exception of disclosing: the organic light emitting diode having an anode and a compound layer; and a bank layer covering an edge of the auxiliary electrode and a portion of the barrier, wherein the bank layer has a first opening exposing at least a portion of the anode and a second opening simultaneously exposing at least a portion of the auxiliary electrode and at least a portion of the barrier.   However, Tanada discloses an organic light emitting display (Fig. 1A, ¶ [0058]) including an organic light emitting diode 220a/220b (¶ [0059]]) have an anode 203a/203b (Fig. 1, ¶ [0073]-[0074]), an organic compound layer 205a/205b (Fig. 1, ¶ [0015]: “organic compound layer”), and a cathode 207 (Fig. 1, ¶ [0073]-[0074]); and a bank layer 209a/209b (Fig. 1) including a first opening exposing at least a portion of the anode 203a/203b (Fig. 1) and a second opening simultaneously exposing at least a portion of the auxiliary electrode 213 (Fig. 1) and at least a portion of the barrier 211 (Fig. 1A); and wherein the bank layer 209a/290b is covering an edge of the auxiliary electrode 213 (Fig. 1A) and a portion of the barrier 211a (Fig. 1A: the bank layer 209a covers a sidewall of the barrier portion 211a).  Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 6 of the instant application, claim 6 of Patent ‘022 recites the following limitations: wherein the second substrate includes color filters, and wherein the color filters are partitioned by the power line. 
Regarding claim 7 of the instant application, claim 7 of the Patent ‘022 recites the following limitations: wherein each of the first substrate and the second substrate includes an emission region, to which light from the organic light emitting diode is emitted, and a non-emission region outside the emission region, and wherein the power line is disposed on the non-emission region. 
Regarding claim 8 of the instant application, claim 8 of the Patent ‘022 recites the following limitations:  further comprising a filler layer interposed between the first substrate and the second substrate. 
Regarding claims 12 and 13, the claims of the Patent ‘022 do not disclose:
(i) wherein an edge of the barrier has an eaves shape; and
(ii) wherein the bank layer is formed to have a forward taper shape.
However, Tanada further discloses wherein an edge of the barrier 211 (Fig. 1A) has an eaves shape (Fig. 1A: the combination of barrier layers 211a and 211b form an eaves shape at the edge of the barrier 211); and wherein the bank layer 209a/209b (Fig. 1A) is formed to have a forward taper shape (Fig. 1A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Tanada, and form the .
Allowable Subject Matter
Claims 2-3, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed January 5, 2021, have been considered but are not persuasive.  
Applicant argues that Tanada does not provide any teaching or suggestion of “a bank layer covering a portion of the barrier.”  However, Fig. 1A of Tananda shows that the bank portion 209 covers a sidewall of the barrier portion 211a.  Thus, Applicant’s argument is not persuasive.
[AltContent: textbox (Sidewall of barrier portion 211a is covered by the bank portion 209a)][AltContent: arrow]
    PNG
    media_image1.png
    386
    829
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 





/ABUL KALAM/Primary Examiner, Art Unit 2829